PER CURIAM:
This is an appeal from the judgment of the Circuit Court of Jackson County, Missouri, granting the State of Missouri’s motion to dismiss the underlying petition for declaratory relief that principally sought a declaration nullifying any requirement to register as a sex offender resulting from any sexual criminal offense that occurred *226prior to the passage of Missouri’s Sexual Offender Registration Act. Finding no error, we affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling. Rule 84.16(b).